Exhibit 11 Statement re Computation of Per Share Earnings The composition of basic and diluted earnings per share were as follows for: (Dollars in thousands, except per share amounts) For the three months ended September30, For the nine months ended September30, Net income available to common stockholders $ Weighted average number of common shares outstanding Effect of warrants - - Effect of stock options Weighted average diluted number of common shares outstanding Basic earnings per share $ Diluted earnings per share $ $ $ $
